Bloodworth, J.
Mhbel Reagan, for the use of Nora Goode, brought suit against Bethlehem Lodge No. 401 and Smooth Ashlar Grand Lodge E. & A. A. Y. (National compact), M. Goodson, and John A. Williams, and upon a trial of the case by one of the judges of the municipal court of Atlanta he passed an order as follows: “A nonsuit is granted and plaintiff’s case is dismissed.” Thereupon the plaintiff entered an appeal to the appellate division of the municipal court. After hearing the case on appeal the appellate division passed'the following order: “After a hearing of this case, it is considered, ordered and adjudged by the court that the judgment complained of in the foregoing cause be and the same is hereby affirmed.” Plaintiff thereupon applied to and obtained from the superior court of Eulton county a writ of certiorari. Upon a hearing of the certiorari the following order was. passed by Judge Humphries, the judge of the superior court presiding: “The within certiorari coming on for hearing, the same is hereby overruled and same dismissed, with costs against the petitioner in certiorari.”
The court did not err in passing this order.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.